PRATT, J.
There is no merit in the contention urged by. the appellant. Section 35 of the Penal Code provides as follows: “Upon the trial of an indictment the prisoner may be convicted of the crime charged therein, or of a lesser degree of the same crime, or an *913attempt to commit the crime so charged, or an attempt to commit a lesser degree of the same crime.” This section speaks for itself. Section 332, Code Or. Proc., provides that no conviction shall be had upon a plea in cases where the crime is punishable by death or state prison for life. The appellant was not convicted of any such crime, but of one punishable for a term of years. Section 332 does not provide that a man may not plead guilty of any crime whatever, but simply that no man shall be convicted upon such a plea where the punishment is by death or imprisonment for life. The matter is too simple and plain to require argument. It may be added that courts are bound to decide under well-settled rules of statutory construction, without regard to what was the intention of the man who drafted the law. Order affirmed. AH concur.